Having considered the petition and supporting documents, we
                conclude that our intervention by way of extraordinary relief is not
                warranted. Id. Accordingly, we deny the petition. See NRAP 21(b)(1).
                           It is so ORDERED.




                                                         Gibbons


                                                                                        J.
                                                         Douglas


                                                                                       , J.
                                                         Saitta




                cc:   Hon. Jerry A. Wiese, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Bourassa Law Group, LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A